Citation Nr: 0736684	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-17 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a recurrent left inguinal hernia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. C.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1981 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for a 
recurrent left inguinal hernia and assigned a noncompensable 
rating effective from February 8, 2001.  While on appeal, in 
a rating decision in July 2002, the RO increased the rating 
to 10 percent also effective from February 8, 2001.

In a rating decision in August 2003, the RO granted special 
monthly compensation for loss of use of a creative organ as a 
residual of the recurrent left inguinal hernia.  Also in 
rating decision in February 2005, the RO granted a separate 
compensable rating for nerve impairment as a residual of the 
recurrent left inguinal hernia.  .

In April 2004, the veteran appeared at hearing before the 
undersigned.  A transcript of the hearing is in the record. 

In September 2004 and in March 2006, the Board remanded the 
appeal for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

Since February 8, 2001, the residuals of a recurrent left 
inguinal hernia are manifested by subjective complaints of 
pain, but no objective evidence of post-operative recurrence 
of a hernia or an unoperated and irremediable hernia, not 
well supported by a truss or not readily reducible; the 
hernia scars are not poorly nourished, painful, or cause 
limitation of motion, or involve an area of 144 square 
inches.


CONCLUSION OF LAW

Since February 8, 2001, the criteria for an initial rating 
higher than 10 percent for residuals of a recurrent left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2007); 38 C.F.R. § 4.114, Diagnostic 
Codes 7803, 7804, 7805 (2002);  38 C.F.R. § 4.114, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in November 2004, The veteran was notified of the 
evidence needed to substantiate the claim for increase, 
namely, that the disability had gotten worse.  The veteran 
was notified that VA would obtain VA records and records of 
other Federal agencies and that he could submit private 
medical records or authorizes VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable and the general provision for the effective date 
of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing error was cured as after the 
veteran was provided with substantial content-complying VCAA 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in February 2005.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim). 

To the extent that VCAA notice pertaining to the effective 
date was not included as the claim is denied, no effective 
date can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records, and private medical records.  The 
veteran has been afforded four VA examinations.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim for Increase 
Rating Criteria 

The residuals of a recurrent left inguinal hernia are 
currently rated 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, following the initial grant of service 
connection.  

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, the criteria 
for the next higher rating are a small, postoperative, and 
recurrent hernia, or an unoperated and irremediable hernia 
not well supported by a truss or not readily reducible.  

Factual Background

Private medical records show that after repair of a recurrent 
left hernia in January and February 2001 the wound was 
healing nicely and there was no evidence of recurrence of the 
hernia.

On VA examination in July 2001, history included four left 
inguinal hernia repairs from 1984 to 2001.  On examination, 
the veteran had a linear, post-operative scar, 9 centimeters 
long that was not adherent to the underlying tissue loss and 
did not cause limitation of function.

On VA examinations in December 2002 and in November 2004, the 
examiner noted that the veteran wore a scrotal support for 
some relief of pain.  On examination, no recurrent hernia was 
found.  

On VA examination in May 2006, there was no evidence of a 
recurrent left hernia. The post-operative scar was four 
inches long, well-healed, and without tenderness.



Analysis 

On VA examinations in 2001, 2002, 2004, and 2006, there was 
no evidence of the criteria for the next higher rating under 
Diagnostic Code 7338 such as a small, postoperative, and 
recurrent hernia, or an unoperated and irremediable hernia 
not well supported by a truss or not readily reducible.  As 
the criteria for the next higher rating have not been met, 
the preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for residuals of a 
recurrent left inguinal hernia under Diagnostic Code 7338 
throughout the appeal period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.114; Fenderson, at 12 Vet. App. 119. 

In April 2004, the veteran testified as to tender post-
operative scar.  A separate compensable rating for a scar may 
be assigned if the scar is superficial, poorly nourished, 
with repeated ulceration; or superficial, tender, and painful 
on objective demonstration; or limits function of the 
affective part under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805, respectively, in effect before 
August 30, 2002.  After August 30, 2002, a separate 
compensable rating for a scar may be assigned if the scar is 
superficial and does not cause limited motion, but covers an 
area of 144 square inches (929 square centimeters) or 
greater; or if the scar is superficial and unstable; or if 
the scar is painful on examination; or limits function of the 
affective part under 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804,7805 (2007).    

At none of the VA examinations was the post-operative scar 
poorly nourished, or painful, or limited function, or covered 
an area of 144 square inches.  Rather the record shows that 
the scar was not adherent to the underlying tissue and did 
not cause limitation of function.  For these reasons, the 
Board finds that the veteran's subjective complaint of pain 
is not supported by the findings of the VA examinations 
throughout the appeal period. 

Also, the veteran has stated the hernia causes him difficulty 
at work.  Although he Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for an 
extraschedular rating.   In this case, the disability picture 
is not so exceptional or unusual as to render impractical the 
application of the regular schedular criteria because there 
is no objective evidence that the disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  For these reasons, the Board finds no basis 
to refer this case for consideration of an extraschedular 
rating.


ORDER

Since February 8, 2001, an initial rating higher than 10 
percent for residuals of a recurrent left inguinal hernia is 
denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


